EXHIBIT 10(y)

 

 

AMENDMENT NO. 2

 

Dated as of August 30, 2002

 

to

 

RECEIVABLES PURCHASE AGREEMENT

 

Dated as of December 21, 1999

 

 

THIS AMENDMENT NO. 2 (this “Amendment”) dated as of August 30, 2002 is entered
into among:

 

  (i)   AILIC RECEIVABLES CORPORATION, a Delaware corporation (“Seller”),

 

  (ii)   AMERICAN INCOME LIFE INSURANCE COMPANY, an insurance company organized
under the laws of Indiana (“AIL”), as the initial Servicer (the Servicer
together with the Seller, the “Seller Parties” and each a “Seller Party”),

 

  (iii)   PREFERRED RECEIVABLES FUNDING CORPORATION, a Delaware corporation
(“PREFCO”),

 

  (iv)   certain financial institutions parties hereto as the “Financial
Institutions” (and, together with PREFCO, the “Purchasers”), and

 

  (v)   BANK ONE, NA (with headquarters in Chicago, Illinois), as agent for the
Purchasers (the “Agent”).

 

 

PRELIMINARY STATEMENTS

 

A. Reference is made to that certain Receivables Purchase Agreement dated as of
December 21, 2000 (as amended, restated, supplemented or otherwise modified
since such date, the “Receivables Purchase Agreement”) among the Seller, AIL,
PREFCO, certain financial institutions and the Agent. Unless defined elsewhere
herein, capitalized terms used in this Agreement shall have the meanings
assigned to such terms in the Receivables Purchase Agreement.

 

1



--------------------------------------------------------------------------------

 

B. The Seller Parties have requested that the Purchasers and the Agent amend the
Receivables Purchase Agreement and the Purchasers and the Agent have agreed to
amend the Receivables Purchase Agreement on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Seller Parties, PREFCO, the Financial Institutions and the
Agent hereby agree as follows:

 

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is, effective the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 2 hereof, hereby amended as
follows:

 

1.1 Exhibit I to the Receivables Purchase Agreement is amended to delete the
definition therein of “Liquidity Termination Date” in its entirety and to
substitute the following new definition therefor:

 

“Liquidity Termination Date” means August 29, 2003.”

 

SECTION 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon receipt by the Agent of

 

(i) counterparts of this Amendment executed by each of the Seller Parties, the
Purchasers and the Agent;

 

(ii) a reaffirmation of guaranty executed by Torchmark, substantially in the
form of Exhibit A hereto;

 

(iii) an opinion of Wood Tuohy Gleason Mercer & Herrin, P.C., substantially in
the form of Exhibit B hereto, accompanied by a letter from Mr. William J. Wood
identifying the members of the staff of the Insurance Regulatory Agency that he
consulted prior to rendering such opinion; and

 

(iv) an amended and restated Fee Letter, in form and substance satisfactory to
the Agent, together with any fees payable thereunder on the date of closing of
this Amendment.

 

SECTION 3. Covenants, Representations and Warranties of the Seller Parties.

 

3.l Upon the effectiveness of this Amendment, each of the Seller Parties hereby
reaffirms all covenants, representations and warranties made by it in the
Receivables Purchase Agreement and agrees that all such covenants,
representations and

 

2



--------------------------------------------------------------------------------

 

warranties shall be deemed to have been re-made as of the effective date of this
Amendment.

 

3.2 Each of the Seller Parties hereby represents and warrants to the Purchasers
and the Agent that:

 

(a) each of the Receivables Purchase Agreement, the Receivables Sale Agreement,
the Fee Letter and this Amendment has been duly authorized by proper corporate
proceedings of each Seller Party and constitutes the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies,

 

(b) after giving effect to the amendments contained herein, no Amortization
Event or Potential Amortization Event exists or will result from the execution
of this Amendment,

 

(c) no event or circumstance has occurred since August 31, 2001 that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
and

 

(d) the Amendment does not affect the enforceability of the Receivables Purchase
Agreement, the Receivables Sale Agreement or the Fee Letter against any Seller
Party, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies.

 

SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.

 

4.l Upon the effectiveness of this Amendment, each reference in the Receivables
Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Receivables Purchase
Agreement, as amended hereby, and each reference to the Receivables Purchase
Agreement in any and all other documents, instruments, agreements, notes,
certificates and other writings of every kind and nature shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.

 

4.2 Except as specifically amended above, the Receivables Purchase Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser or the Agent

 

3



--------------------------------------------------------------------------------

 

under the Receivables Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.

 

4.4 Each party hereto agrees and acknowledges that this Amendment constitutes a
“Transaction Document” under and as defined in the Receivables Purchase
Agreement.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be deemed as effective as delivery of an originally executed counterpart.
Any party delivering an executed counterpart of this Amendment by facsimile will
also deliver an original executed counterpart, but the failure of any party to
so deliver an original executed counterpart of this Amendment will not affect
the validity or effectiveness of this Amendment.

 

SECTION 7. Successors and Assigns. This Amendment shall be binding upon each of
the Seller Parties, the Purchasers and the Agent and their respective successors
and assigns, and shall inure to the benefit of each of the Seller Parties, the
Purchasers and the Agent.

 

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 9. Agent’s Expenses. Each Seller Party jointly and severally agrees to
promptly reimburse the Agent for all of the reasonable out-of-pocket expenses,
including, without limitation, attorneys’ and paralegals’ fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

 

SECTION 10. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event

 

4



--------------------------------------------------------------------------------

 

of any subsequent litigation, controversy or dispute concerning any of the
terms, conditions or provisions of this Amendment, no party shall be entitled to
offer or introduce into evidence any oral promises or oral agreements between
the parties relating to the subject matter of this Amendment not included or
referred to herein and not reflected by a writing included or referred to
herein.

 

SECTION 11. No Course of Dealing. The Agent and the Purchasers have entered into
this Amendment on the express understanding with each Seller Party that in
entering into this Amendment the Agent and the Purchasers are not establishing
any course of dealing with the Seller Parties. The Agent’s and the Purchasers’
rights to require strict performance with all of the terms and conditions of the
Receivables Purchase Agreement and the other Transaction Documents shall not in
any way be impaired by the execution of this Amendment. None of the Agent and
the Purchasers shall be obligated in any manner to execute any further
amendments or waivers and if such waivers or amendments are requested in the
future, assuming the terms and conditions thereof are satisfactory to them, the
Agent and the Purchasers may require the payment of fees in connection
therewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

   

AILIC RECEIVABLES CORPORATION

       

By:

 

/s/    MICHAEL J. KLYCE

           

--------------------------------------------------------------------------------

       

Name:

 

Michael J. Klyce

       

Title:

 

Vice President & Treasurer

       

Address:

 

3700 South Stonebridge Dr.

           

McKinney, Texas 75070

           

FAX: (972) 569-3282

       

Attention:

 

Danny Almond

       

AMERICAN INCOME LIFE INSURANCE COMPANY,

as Servicer

       

By:

 

/s/    LARRY M. HUTCHISON

           

--------------------------------------------------------------------------------

       

Name:

 

Larry M. Hutchison

       

Title:

 

Executive Vice President and General Counsel

       

Address:

 

1200 Wooded Acres

           

Waco, Texas 76710

           

FAX: (205) 325-4157

       

Attention:

 

Michael J. Klyce

           

Vice President and Treasurer

 

 

 

Amendment No.2

dated as of August 30, 2002

to Receivables Purchase Agreement

dated as of December 21, 1999



--------------------------------------------------------------------------------

 

   

PREFERRED RECEIVABLES FUNDING CORPORATION

       

By:

 

/s/    EDWIN J. REISINGER

           

--------------------------------------------------------------------------------

       

Name:

 

Edwin J. Reisinger

       

Title:

 

Authorized Signatory

       

Address:

 

c/o Bank One, NA, as Agent

           

Asset Backed Finance

           

Suite IL1-0079, 1-19

1 Bank One Plaza

Chicago, Illinois 60670-0019

       

Fax:

 

(312) 732-1844

       

BANK ONE, NA,

as a Financial Institution and as Agent

       

By:

 

/s/    EDWIN J. REISINGER

           

--------------------------------------------------------------------------------

       

Name:

 

Edwin J. Reisinger

       

Title:

 

Director, Capital Markets

       

Address:

 

Bank One, NA

           

Asset Backed Finance

           

Suite IL1-0079, 1-19

1 Bank One Plaza

Chicago, Illinois 60670-0019

       

Fax:

 

(312) 732-4487

 

 

 

Amendment No.2

dated as of August 30, 2002

to Receivables Purchase Agreement

dated as of December 21, 1999

 



--------------------------------------------------------------------------------

 

Exhibit A

 

to

 

Amendment No. 2

 

Dated as of August 30, 2002

 

FORM OF REAFFIRMATION OF PERFORMANCE GUARANTY

 

The undersigned, TORCHMARK CORPORATION (“Torchmark”), hereby:

 

(a) acknowledges, and consents to, the execution of the following documents,
each dated on or as of August 30, 2002 (collectively, the “Amendment
Documents”):

 

(i) that certain Amendment No. 2 to the Receivables Purchase Agreement dated as
of December 21, 1999 (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”) among AILIC RECEIVABLES
CORPORATION (“Seller”), AMERICAN INCOME LIFE INSURANCE COMPANY (“AIL”), as the
initial Servicer, PREFERRED RECEIVABLES FUNDING CORPORATION (“PREFCO”), the
financial institutions party thereto as “Financial Institutions” and BANK ONE,
NA (with headquarters in Chicago, Illinois), as “Agent”; and

 

(ii) that certain Second Amended and Restated Fee Letter among the Agent,
PREFCO, the Seller and Torchmark;

 

(b) reaffirms all of its obligations under that certain Performance Guaranty
(the “Performance Guaranty”) dated as of December 21, 1999 and amended and
restated as of March 31, 2000 made by Torchmark in favor of the Agent; and

 

(c) acknowledges and agrees that such Performance Guaranty remains in full force
and effect (including, without limitation, with respect to the “Guaranteed
Obligations” and “Obligations” (each as defined in the Performance Guaranty)
after giving effect to the Amendment Documents), and such Performance Guaranty
is hereby ratified and confirmed.

 

Dated: August 30, 2002

 

TORCHMARK CORPORATION

By

       

--------------------------------------------------------------------------------

   

Name:

Title:



--------------------------------------------------------------------------------

 

Exhibit B

 

to

 

Amendment No. 2

 

Dated as of August 30, 2002

 

 

FORM OF INDIANA REGULATORY OPINION

 

(Attached hereto)